Citation Nr: 0828419	
Decision Date: 08/21/08    Archive Date: 09/02/08

DOCKET NO.  06-24 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for a lung disorder, including chronic obstructive 
pulmonary disease (COPD) and asbestosis, claimed as asbestos 
and mustard gas exposure.


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty in the Army Transportation 
Corps from September 1944 to October 1944, and in the 
Merchant Marine from January 1945 to March 1945.  Thereafter, 
he served on active duty in the Army from August 1945 to 
September 1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, that declined to reopen the veteran's 
claim of entitlement to service connection for a lung 
disorder, including COPD and asbestosis, claimed as asbestos 
and mustard gas exposure.  The veteran perfected a timely 
appeal of this determination to the Board.

The Board notes that the veteran's claim of service 
connection for a lung disorder, including COPD and 
asbestosis, claimed as due to asbestos and mustard gas 
exposure, was denied in a December 1998 Board decision.  In a 
November 2003 decision, the Board declined to reopen the 
veteran's service connection claim on the basis that new and 
material evidence had not been received.  The November 2003 
Board decision was affirmed in an August 2005 memorandum 
decision by the United States Court of Appeals for Veterans 
Claims (Court). 


FINDING OF FACT

Subsequent to the most recent Board denial of the veteran's 
claim of entitlement to service connection for a lung 
disorder, including COPD and asbestosis, claimed as asbestos 
and mustard gas exposure, there has been no new evidence 
received by VA that relates to an unestablished fact 
necessary to substantiate the claim that is neither 
cumulative nor redundant of the evidence of record at the 
time of the last final denial of the claim, or that raises a 
reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has not been received to reopen a 
previously denied claim of entitlement to service connection 
for a lung disorder, including COPD and asbestosis, claimed 
as asbestos and mustard gas exposure.  38 U.S.C.A. §§ 511(a), 
5108, 7103(a), 7104 (West 2002); 38 C.F.R. §§ 3.156(a), 
20.1100(a) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2007), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, a November 
2005 letter to the veteran from the Agency of Original 
Jurisdiction (AOJ) specifically notified him of the substance 
of the VCAA, including the type of evidence necessary both to 
reopen a previously denied claim based on new and material 
evidence and to establish entitlement to service connection, 
and the division of responsibility between the veteran and VA 
for obtaining that evidence.  Consistent with 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2007), these 
letters essentially satisfied the notification requirements 
of the VCAA by: (1) informing the veteran about the 
information and evidence not of record that was necessary to 
substantiate his claim; (2) informing the veteran about the 
information and evidence VA would seek to provide; and (3) 
informing the veteran about the information and evidence he 
was expected to provide.  The Board notes that a "fourth 
element" of the notice requirement requesting the claimant 
to provide any evidence in the claimant's possession that 
pertains to the claim was recently removed from the language 
of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 
(Apr. 30, 2008) (applicable to all claims for benefits 
pending before VA on or filed after May 20, 2008).

Also, during the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements apply to all five elements of a service 
connection claim, including the disability rating and 
effective date of the award.  The veteran was provided this 
notice in March 2006.  Thereafter, he was afforded an 
opportunity to respond, and the AOJ then subsequently 
reviewed the claim and issued a Statement of the Case to the 
veteran in June 2006.  As such, any notice deficiencies 
related to the rating or effective date were subsequently 
remedied.  Thus, the Board finds no prejudice to the veteran 
in processing the issuance of a final decision.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996).

Furthermore, for a claim to reopen a previously denied claim 
for service connection, the VCAA requires that VA provide a 
notice letter that describes the basis of the previous 
denial, as well as the evidence necessary to substantiate the 
element or elements of service connection found to be 
unsubstantiated in the previous denial.  The failure to 
provide this notice prior to the adjudication of a veteran's 
claim generally constitutes prejudicial error by VA.  See 
Kent v. Nicholson, 20 Vet. App. 1, 10 (2006).

The Board notes that the basis of the denial of the veteran's 
previous claim was that the evidence did not establish a 
nexus between any lung disorder and his period of service.  
The Board also notes that the November 2005 letter did not 
provide adequate notice of the basis of the previous denials 
of the veteran's claim, indicating only that the veteran's 
claim was "previously denied because evidence is not new and 
material."  However, in its April 2006 rating decision, the 
RO indicated that it was continuing to deny the veteran's 
claim, as "there [was] no clear diagnosis of asbestosis or 
any lung condition that is associated by objective evidence 
with [the veteran's] claimed asbestosis [sic] exposure."  
The veteran expressed disagreement with the rating decision, 
and his claim was readjudicated in a June 2006 Statement of 
the Case.  Furthermore, the veteran indicated actual 
knowledge of the basis of his previous denials on his July 
2006 Substantive Appeal, in which he asserted that he was 
entitled to service connection for interstitial/restrictive 
lung disease pursuant to 38 C.F.R. §§ 3.303 and 3.304, 
arguing that a determination of service connection required a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease in service, and that his lung disease 
was due to asbestos exposure while in active-duty in the 
Merchant Marine and the U. S. Army.  In light of the 
veteran's actual knowledge of his need to show a relationship 
between his current disability and his period of service, and 
the explanation given to him in the April 2006 rating 
decision regarding the need for objective evidence 
associating his current disabilities with his claimed 
exposure, the Board finds that the veteran was not prejudiced 
by the inadequate notice of the basis of his previous 
denials, and that there is no reason to believe a different 
result would have been obtained had the error not occurred.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Sanders v. Nicholson, 487 F.3d 881, 891 (Fed. Cir. 2007).

Second, VA has a duty under the VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002).  In this regard, the 
following are associated with the claims file: the veteran's 
service medical records, post-service private medical 
records, VA medical examinations, articles submitted by the 
veteran regarding asbestos, lay statements submitted on the 
veteran's behalf, letters from the veteran's private 
physician, and written statements from the veteran.  There is 
no indication that there is any additional relevant evidence 
to be obtained by either VA or the veteran.  The Board 
therefore determines that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.

II. New and Material Evidence

The veteran's claim of service connection for a lung 
disorder, including COPD and asbestosis, claimed as due to 
asbestos and mustard gas exposure, was denied in a December 
1998 Board decision.  The basis of the denial was that the 
medical evidence did not establish a nexus between any lung 
disorder of the veteran and his period of service.  
Specifically, the Board reasoned that the veteran's "only 
recognized Merchant Marine active service for VA purposes is 
a two month voyage," so that "even assuming there was some 
asbestos exposure at that time, while performing shipboard 
duties, circumstances of this case make it unlikely that such 
limited exposure led to asbestosis or other lung disease many 
years later," as the "evidence includes an extensive 
history of post-service asbestos exposure, spanning many 
years, while performing various jobs."  The Board concluded 
that "such prolonged post-service exposure to asbestos [was] 
a far more likely cause of asbestosis or other lung disease 
than any brief exposure which may have occurred during the 
two months of active service with the Merchant Marine in 
1945."

In a November 2003 decision, the Board declined to reopen the 
veteran's service connection claim, finding that new and 
material evidence had not been received.  The basis of the 
Board's decision was that none of the evidence added to the 
record since the December 1998 Board decision was competent 
medical evidence reflecting an etiologic nexus between 
service and any lung condition.

Unless the Chairman of the Board orders reconsideration, all 
Board decisions are final on the date stamped on the face of 
the decision.  38 U.S.C.A. §§ 511(a), 7103(a), 7104(a); 
38 C.F.R. § 20.1100(a).  When a claim is disallowed by the 
Board, the claim may not be thereafter reopened and allowed, 
and claim based on the same factual basis may not be 
considered.  38 U.S.C.A. §§ 7104(b).  The exception to this 
rule is 38 U.S.C.A. § 5108, which states, in part, that 
"[i]f new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."  Id.

The veteran filed a motion for reconsideration of the 
November 2003 Board decision in January 2004, but withdrew 
the motion in a March 2004 written statement.  Thus, the 
issue now before the Board is whether the veteran has 
presented new and material sufficient to reopen his claim.

"New evidence" is evidence that has not previously been 
reviewed by VA adjudicators.  "Material evidence" is 
existing evidence, that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).

Furthermore, in determining whether evidence is new and 
material, the credibility of the newly presented evidence is 
to be presumed.  See Kutscherousky v. West, 12 Vet. App. 369, 
371 (1999) (per curium).  The Board must review all of the 
evidence submitted since the last final disallowance of the 
claim on any basis in order to determine whether the claim 
may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).

The veteran has submitted evidence since his most recent 
Board denial in November 2003.  However, for the reasons 
below, the Board does not find that the veteran has submitted 
new and material evidence to reopen his previously denied 
service connection claim for a lung disorder, including COPD 
and asbestosis, claimed as asbestos and mustard gas exposure.

First, the Board notes evidence submitted subsequent to the 
November 2003 Board decision, but which had already been 
associated with the veteran's claims folder prior to that 
Board decision, and which has previously been considered by 
the Board in denying the veteran's claim.  Such evidence 
includes February 1995 and November 1999 letters from the 
veteran's private physician, Dr. W., and an April 1998 VA 
examination from the veteran's VA physician, Dr. O.  As the 
Board has previously considered such information in prior 
denials, the evidence is not new.

Second, the Board notes that some of the new evidence is 
medical evidence related to the veteran's eyes, an abdominal 
mass, orthopedic problems, other medical treatment not 
pertinent to his claimed lung conditions, and which have no 
bearing on the issue on appeal.  Such records are therefore 
not material.

Third, the veteran has submitted new evidence in the form of 
various articles related to asbestos litigation and exposure 
to asbestos, generally.  However, the Board notes that the 
unestablished fact in the instant case necessary to 
substantiate the veteran's claim is not that asbestos 
exposure is related to lung disorders, but rather that a lung 
disorder of the veteran is related to his exposure to 
asbestos during his period of service.  In this regard, the 
Board notes that, in its December 1998 decision, the Board 
noted that the veteran's lung conditions might be related to 
asbestos exposure, but that prolonged post-service exposure 
to asbestos was a far more likely cause of asbestosis or 
other lung disease than any brief exposure which may have 
occurred during his two months of active service with the 
Merchant Marine in 1945.  Thus, any general knowledge 
regarding the relationship between exposure to asbestos and 
lung disorders does not raise a reasonable possibility of 
substantiating the veteran's claim, as it does not 
specifically relate the veteran's lung disorder to the 
veteran's claimed in-service asbestos exposure, and such 
specific relationship is the unestablished fact necessary to 
substantiate the veteran's service-connection claim.

Fourth, the veteran has submitted letters from Dr. W. dated 
in February 2004, May 2004, and November 2005.  The February 
2004 letter indicates that the veteran worked as a fireman 
and tender in the engine room with the Merchant Marine from 
1944 to 1945, and at that time was exposed to asbestos pipe 
insulation.  In the May 2004 letter, Dr. W. indicated that he 
had been following the veteran for 20 years because of 
interstitial lung disease, and that the veteran's symptoms of 
shortness of breath had progressed so that now it was 
difficult for him to carry on his activities of daily living.  
The November 2005 letter indicates the following: that the 
veteran had interstitial/restrictive lung disease and a past 
history of asbestos; that a chest X-ray taken in March 1999 
showed bilateral pleural thickening along the chest walls, 
which were most consistent with asbestos exposure; and that 
Dr. W. had not been certain in the past if the veteran's 
interstitial lung disease was related to asbestos exposure, 
but that the X-ray findings were most consistent with the 
diagnosis of asbestos lung disease, and now Dr. W. felt 
confident giving him this diagnosis.

The Board finds the February 2004, May 2004, and November 
2005 letters of Dr. W. to be cumulative and redundant of 
previous medical opinions of Dr. W. dated in February 1995, 
April 1997, and November 1999, which were of record at the 
time of the Board's November 2003 denial.  In the February 
1995 and April 1997 letters, Dr. W. noted that the veteran 
was exposed to mustard gas and asbestos on pipes when he was 
in the Merchant Marine and also while doing construction, and 
noted that the veteran worked as a kettle operator where 
there was asbestos covering on the kettles, pipes, and 
molding machines.  In the April 1997 letter, Dr. W. stated 
that the veteran had restrictive lung disease which was due 
to asbestos exposure.  The November 1999 letter indicates the 
following: that the veteran had interstitial/restrictive lung 
disease and a past history of asbestos exposure; that X-ray 
taken in March 1999 showed bilateral plural thickening along 
the chest walls, which were most consistent with asbestos 
exposure; and that, in the past, Dr. W. had not been certain 
if his interstitial lung disease was related to asbestos 
exposure, but that the X-ray findings seen now were most 
consistent and may be diagnostic of asbestos lung disease, 
and that Dr. W. felt confident in giving him this diagnosis 
at the time.

Dr. W.'s February 1995 and April 1997 letters note heavy in-
service exposure to asbestos by the veteran while he was in 
the Merchant Marine.  Thus, such information reported in the 
February 2004 letter is not new.  Furthermore, the November 
2005 letter from Dr. W. is cumulative and redundant of the 
November 1999 letter, which is, in relevant part, almost 
word-for-word the same letter.  As the evidence contained in 
the February 2004 and March 2005 letters of Dr. W. are 
cumulative and redundant of the evidence of record at the 
time of the last final denial of the claim sought to be 
reopened, the Board does not find it to be new and material 
evidence.

Fifth, the Board notes lay statements submitted by the 
veteran, which have not been previously considered by the 
Board in a prior decision.  A statement from W. M., 
acknowledges the veteran's service in the World War II 
seagoing Army Transport Service.  A statement dated in April 
2004 from A. C. indicates that A. C. was a retired Merchant 
Marine Captain, that in the Merchant Marine in 1949 most of 
the ships were steam ships, and that all of the pipes in the 
engine room were protected by a mixture of plaster and 
asbestos.  A statement from an unidentified person indicates 
that the person was an Engineering Officer from April 1965 
until October 1966, that most of the piping systems 
throughout his ship were covered with asbestos insulation, 
and that no protective breathing devices were provided or 
required for insulation repair personnel.

With respect to the statement from W. M., the Board notes 
that the veteran's service in the Army Transportation Corps 
during World War II from September 1944 to October 1944 has 
previously been established in prior Board denials.  Thus the 
relevant evidence contained in the statement is not new.  
With respect to the April 2004 statement from A. C. and the 
statement from an unidentified person, the Board again notes 
that, at the time of the Board's December 1998 denial of the 
veteran's claim, the Board reasoned that a "prolonged post-
service exposure to asbestos," was "a far more likely cause 
of asbestosis or other lung disease than any brief exposure 
which may have occurred during the two months of active 
service with the Merchant Marine in 1945."  As none of these 
statements relate to the unestablished medical nexus between 
the veteran's service and his claimed lung disabilities, 
Board does not find any of these statements to constitute new 
and material evidence.

Sixth, the veteran submitted evidence of an award of "The 
Merchant Marine Combat Bar," confirming active service with 
the U.S. Merchant Marine in a ship which was engaged in 
direct enemy action.  However, the veteran's service in the 
U.S. Merchant Marine was a fact previously acknowledged in 
prior Board decisions, and evidence of such service does not 
relate to the unestablished medical nexus between the 
veteran's service and his claimed lung disabilities.  Such 
evidence is therefore not new and material.

Finally, evidence in the form of a March 2006 VA examination 
with Dr. O. has also been received.  At the time of that 
examination, the veteran reported a history of mustard gas 
exposure while in the service, although it was noted that 
this could not be corroborated on detailed review, and the 
veteran also stated that he was exposed to asbestos, 
initially at age 16 while working of the Navy but not in the 
service, when he was exposed to pipes that contained 
asbestos.  The veteran also reported that he was in the 
Merchant Marine for approximately one year and worked as a 
fireman and a water tender, and that he had some heavy 
asbestos exposure during this time.  It was noted that the 
veteran's initial X-rays showed some pulmonary fibrosis and 
pleural thickening.  The veteran was diagnosed as having 
COPD, chronic bronchitis, history of asbestos exposure in the 
Merchant Marine, and possible asbestosis. 

The Board finds that the March 2006 VA examination of Dr. O. 
is not new and material evidence, as it is cumulative and 
redundant of the evidence of record at the time of the last 
final denial of the claim sought to be reopened.  At the time 
of the veteran's November 2003 denial, there were VA 
examinations of record, also conducted by Dr. O., dated in 
September 1997 and April 1998.  On the September 1997 
examination, the veteran reported that he was fairly heavily 
exposed to asbestos for one year in the Merchant Marine in 
1944 when he worked in an engine room, and it was noted that 
recent X-rays had shown pulmonary fibrosis but no plural 
changes.  The veteran was diagnosed as having COPD, chronic 
bronchitis, asbestos exposure, and history of pulmonary 
fibrosis.  On April 1998 examination, the veteran was 
diagnosed as having COPD, chronic bronchitis, pulmonary 
fibrosis secondary to asbestos exposure and chronic 
bronchitis, and asbestosis.

The September 1997 and April 1998 examinations of Dr. O. 
indicate a history of heavy asbestos exposure as a Merchant 
Marine in service for approximately one year, and diagnoses 
of COPD, chronic bronchitis, history of asbestos exposure, 
pulmonary fibrosis secondary to asbestos, and asbestosis.  
The March 2006 VA examination by Dr. O. contains essentially 
the same history and diagnosis as those in the September 1997 
and April 1998 examinations, with no new information relating 
to the veteran's unestablished medical nexus between the his 
service and his claimed lung disabilities.

The Board notes that on March 2006 VA examination, X-rays 
showed some pulmonary fibrosis and pleural thickening, while 
on September 1997 VA examination it was noted that X-rays had 
shown pulmonary fibrosis but no plural changes.  However, the 
Board does not find such X-ray findings to be new and 
material evidence.  Despite the lack of plural changes on X-
rays, Dr. O. had already related the veteran's lung 
conditions to asbestos exposure in the September 1997 and 
April 1998 examinations.  Also, despite the findings of 
plural thickening on X-rays, the March 2006 VA examination 
does not provide new evidence relating the veteran's 
asbestos-related disease to service.  In this regard, the 
Board again notes that, at the time of the Board's December 
1998 denial of the veteran's claim, the Board acknowledged 
the existence of asbestos-related disease, but reasoned that 
the record reflected a "prolonged post-service exposure to 
asbestos," which was "a far more likely cause of asbestosis 
or other lung disease than any brief exposure which may have 
occurred during the two months of active service with the 
Merchant Marine in 1945."  As the March 2006 VA examination 
of Dr. O. does not provide new evidence establishing that a 
lung condition is specifically related to the veteran's 
period of service, it does not provide new evidence of the 
unestablished fact necessary to substantiate the veteran's 
service-connection claim, and does not raise a reasonable 
possibility of substantiating the claim.

Accordingly, the Board finds that new and material evidence 
has not been submitted to reopen a previously denied claim of 
service connection for a lung disorder, including COPD and 
asbestosis, claimed as asbestos and mustard gas exposure.

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The Board notes that the veteran is free to submit additional 
evidence in the future to reopen his service connection 
claim, such as medical evidence that a lung disorder is 
specifically related to asbestos exposure that occurred 
during his period of service.


ORDER

New and material evidence not having been received, a 
previously denied claim of entitlement to service connection 
for a lung disorder, including COPD and asbestosis, claimed 
as asbestos and mustard gas exposure, is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


